sappi Sappi Limited Corporate Accounting (Reg. no. 1936/008963/06) PO Box 31560 2017 Braamfontein South Africa Tel +27 (0)11 407 8111 Fax +27 (0)11 403 8854 December 7, 2007 Ms. Jennifer Thompson Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 100 F Street, N.E. Washington, D.C. 20549 via facsimile (202) 772-9210 Re: Sappi Limited November 26, 2007 Comment Letter File No. 1-14872 Dear Ms. Thompson: On November 26, 2007, we received your comment letter via facsimile transmission regarding Sappi Limited’s Annual Report on Form 20-F for the fiscal year ended October1, 2006, which was filed on December 15, 2006.Because our fiscal year ended on September 30, 2007, and we finalized our South African annual report as of today, we have devoted substantial resources to the year-end activities.Accordingly, we currently anticipate being able to provide you with a comprehensive and detailed response to the comments stated in the abovementioned comment letter by no later than December19, 2007. Thank you for your time and consideration with this matter. Sincerely, Laurence Newman, Group Financial Controller
